DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites "the processing device” in line 5. There is insufficient antecedent basis for this limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter (US 4114194), hereinafter Walter.
Regarding claim 1, Walter teaches a system (10, Figs. 1-6, Claim 1), comprising: 
an ultrasound device (“an ultrasonic cleaner” Claim 1) comprising magnetic sensing circuitry (“switch 32” Col. 3, l. 28-43; Col. 3, l. 57-Col. 4, l. 4; “the magnetic reed switch 32” Col. 5, l. 56- Col. 6, l. 68; Figs. 3, 6) configured to control power received by a portion of the ultrasound device (“transistor 70” Col. 5, l. 56- Col. 6, l. 68; “piezoelectric crystal 50” Col. 6, l. 8-28; Figs. 3, 6) based on detecting a magnet (“magnet 30” Col. 5, l. 56- Col. 6, l. 68; Fig. 3) that is external to the ultrasound device (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.  When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68. “ Utilization of the reed switch 32 in series with the base of transistor 70 allows the ultrasonic cleaner 10 to 
Regarding claim 2, Walter teaches the system of claim 1, wherein the ultrasound device further comprises power circuitry (“Referring now to FIG. 6, there is shown a circuit for driving the crystal oscillator or transducer 50…  A conventional feedback power oscillator circuit is formed by the power transistor 70 and a three-winding transformer 73.  The primary winding 74 of the transformer 73 is connected to the collector of the power transistor, and receives power from it at a frequency of 40,000 hertz.  The secondary winding 75 of the transformer 73 supplies drive power to the base of the power transistor 70.  The third winding 76 of the transformer 73 supplies output power to the crystal 50”. Col. 4, l. 64 - Col. 5, l. 55; Fig. 6), and wherein the magnetic sensing circuitry is configured to control the power circuitry based on detecting the magnet (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.  When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68. “ Utilization of the reed switch 32 in series with the base of transistor 70 allows the ultrasonic cleaner 10 to both safely and conveniently utilize the high-power circuit of FIG. 6 to drive the piezoelectric crystal 50,” Col. 6, l. 8-28; Figs. 3, 6). 
Regarding claim 17, Walter teaches the system of claim 1. 

Regarding claim 18, Walter teaches the system of claim 17. 
Walter teaches that the package comprises a lid (12; Col. 5, l. 56- Col. 6, l. 68; Fig. 3), and the lid comprises the magnet (“the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68; Fig. 3).
Regarding claim 19, Walter teaches the system of claim 17. 
Walter teaches that the magnet is disposed in a portion of the package (“the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68; Fig. 3) such that, when the ultrasound device is disposed in the package (seen in Fig. 3), the magnet (30, Fig. 3) is adjacent to a portion of the ultrasound device (a portion including switch 32 in Fig. 6) in which the magnetic sensing circuitry is disposed (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.  When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68. “ Utilization of the reed switch 32 in series with the base of transistor 70 allows the ultrasonic cleaner 10 to both safely and conveniently utilize the high-power circuit of FIG. 6 to drive the piezoelectric crystal 50,” Col. 6, l. 8-28; Figs. 3, 6).  

Regarding claim 20, Walter teaches the system of claim 17. 
Walter teaches that the ultrasound device and the package are configured such that, when the ultrasound device is in the package, the magnet (30, Fig. 3) is sufficiently close to the ultrasound device (32, Fig. 3) such that the magnetic sensing circuitry detects the magnet (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.  When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68. “ Utilization of the reed switch 32 in series with the base of transistor 70 allows the ultrasonic cleaner 10 to both safely and conveniently utilize the high-power circuit of FIG. 6 to drive the piezoelectric crystal 50,” Col. 6, l. 8-28; Figs. 3, 6).  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1, and further in view of Schooley et al (US 20190324574), hereinafter Schooley.
Regarding claim 3, Walter teaches the system of claim 1,  wherein the magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry (“oscillations stop at once” Col. 5, l. 56- Col. 6, l. 68) that provide power to the portion of the ultrasound device (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.” Col. 5, l. 56- Col. 6, l. 68, Col. 6). 
While Walter teaches detecting the magnet (“When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68, Fig. 3), Walter does not teach that magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry that provide power to the portion of the ultrasound device based on detecting the magnet.

However, Schooley discloses electronic devices with covers, which is analogous art. Schooley teaches that the magnetic sensing circuitry (“use the magnetic sensor to determine whether the magnet is present” [0002]) is configured to disable one or more power rails in the power circuitry (“place its circuitry in a low power sleep state” [0063]) that provide power to the portion of the device based on detecting the magnet (“A magnet may be placed in a flexible cover and a corresponding magnetic sensor such as a Hall effect sensor may be provided in a tablet computer. During operation, the tablet computer can use the magnetic sensor to determine whether the magnet is present and therefore determine whether or not the flexible cover is open or closed. In response to determining the state of the cover, the tablet computer can take actions such as placing the device in a sleep state when the cover is present or awakening the device from the sleep state when the cover is not present.” [0002]. “If cover 12 has previously been open and device 10 was in a normal awake (wake) mode of operation, detection of the closing of cover 12 can direct device 10 to place its circuitry in a low power sleep state (e.g., a state in which control circuitry 36 and other circuitry in device 10 consume less power than normal" [0063]).
Therefore, based on Schooley’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walter to have the magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry that provide power to the portion of the device based on detecting the magnet, as taught by Schooley, in order to consume less power (Schooley: [0063]). In the combined invention of Walter and Schooley, the device is the ultrasound device.

Regarding claim 4, Walter teaches the system of claim 2.
 Walter teaches that the magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry (“oscillations stop at once” Col. 5, l. 56- Col. 6, l. 68).
While, Walter also teaches detecting the magnet (“When the switch 32 is closed, oscillations restart.  The switch 32 is a low-power switch, which carries only about 50 milli-amperes of current, at less than 50 volts and, consequently, may be small in size and can be activated by a very light and small permanent magnet, such as the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68, Fig. 3), Walter does not teach that the magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry when the magnetic sensing circuitry detects the magnet.
However, Schooley discloses electronic devices with covers, which is analogous art. Schooley teaches that the magnetic sensing circuitry is configured to disable one or more power rails in the power circuitry (“In response to determining the state of the cover, the tablet computer can take actions such as placing the device in a sleep state when the cover is present or awakening the device from the sleep state when the cover is not present.” [0002]) when the magnetic sensing circuitry detects the magnet (“use the magnetic sensor to determine whether the magnet is present” [0002]. “If cover 12 has previously been open and device 10 was in a normal awake (wake) mode of operation, detection of the closing of cover 12 can direct device 10 to place its circuitry in a low power sleep state (e.g., a state in which control circuitry 36 and other circuitry in device 10 consume less power than normal" [0063]).
Therefore, based on Schooley’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walter to have the magnetic sensing circuitry that is configured to 

Regarding claim 5, Walter teaches the system of claim 2, wherein the ultrasound device is configured such that, when the magnetic sensing circuitry cannot detect the magnet, the power circuitry is configured to enter a default state (“The magnetic reed switch 32, positioned in the housing 14 and operated by the magnet 30, attached to the cover 12, is connected between the resistor 85 and the second winding 75 of the transformer 73.  When the contacts 37 and 38 of the switch are opened, by removing the magnet 30, oscillations stop at once because the drive signal to the transistor 70 is removed.” Col. 5, l. 56- Col. 6, l. 68). 
Walter does not teach that the ultrasound device is configured such that, when the magnetic sensing circuitry cannot detect the magnet, the power circuitry is configured to enter a default state in which power rails in the power circuitry provide power to the portion of the ultrasound device.
However, Schooley discloses electronic devices with covers, which is analogous art. Schooley teaches that when the magnetic sensing circuitry cannot detect the magnet (“use the magnetic sensor to determine whether the magnet is present” [0002]), the power circuitry is configured to enter a default state in which power rails in the power circuitry provide power to the portion of the device (“In response to determining the state of the cover, the tablet computer can take actions such as … awakening the device from the sleep state when the cover is not present.” [0002]; “if cover 12 had previously been closed and device 10 was in a low-power sleep state, detection of the opening of cover 12 may be used to cause device 10 to enter a 
higher power normal (wake) state " [0063]).
.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 4114194), hereinafter Walter, in view of Takeda (US 20090174401), hereinafter Takeda.
Regarding claim 6, Walter teaches the system of claim 1. 
While Walter teaches that the ultrasound device further comprises power circuitry, Walter does not teach the ultrasound device further comprises power circuitry and a battery, and wherein the magnetic sensing circuitry is configured to control a coupling between the power circuitry and the battery based on whether the magnet is detected.   
However, Takeda discloses a magnetic detection circuit, which is analogous art. Takeda teaches the ultrasound device further comprises power circuitry (circuitry  for “the power consumption” [0088]) and a battery (“a battery” [0088]), and wherein the magnetic sensing circuitry (“magnetic sensor” [0088]) is configured to control a coupling between the power circuitry and the battery (“suppressing the consumption of a battery” [0088]) based on whether the magnet is detected (“a mobile information terminal detects the opened state and the closed state using a magnet and a magnetic sensor. Employment of the embodiment contributes the 
Therefore, based on Takeda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walter to have the ultrasound device that further comprises power circuitry and a battery, and wherein the magnetic sensing circuitry is configured to control a coupling between the power circuitry and the battery based on whether the magnet is detected, as taught by Takeda, in order to suppress the consumption of a battery (Takeda: [0088]).
Regarding claim 7, Walter modified by Takeda teaches the system of claim 6. 
Additionally, Walter modified by Takeda teaches that the magnetic sensing circuitry is configured to decouple the power circuitry from the battery (“suppressing the consumption of a battery” [0088]) when the magnetic sensing circuitry detects the magnet (“a mobile information terminal detects the opened state and the closed state using a magnet and a magnetic sensor. Employment of the embodiment contributes the reduction of the power consumption at the magnetic field detection operation in the closed state (a magnetic field is detected), and is effective for suppressing the consumption of a battery which drives the mobile information terminal.” [0088]).
Therefore, based on Takeda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walter to have the magnetic sensing circuitry that is configured to decouple the power circuitry from the battery when the magnetic sensing circuitry detects the magnet, as taught by Takeda, in order to suppress the consumption of a battery (Takeda: [0088]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1, and further in view of TOSHIBA (Semiconductor Application Note Digital-Output Magnetic Sensor (Hall IC), SSL0003-ANE, Rev.1.1, pp. 1-8, 2018-07-06), hereinafter, TOSHIBA.
Regarding claim 9, Walter teaches the system of claim 1. 
 Walter does not teach that the magnetic sensing circuitry comprises a digital-output magnetic sensor.
However, TOSHIBA discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. TOSHIBA teaches that the magnetic sensing circuitry comprises a digital-output magnetic sensor (“The digital-output magnetic sensor is essentially a sensor which detects the magnetic flux density of a magnet and gives a digital signal at the output. The digital-output magnetic sensor is thus suitable for detecting the position of a magnet which is useful for open/close switch functions and slider functions in mobile phones, notebook PC, digital camera and digital video camera, etc.” 1. Introduction, p. 1).
Therefore, based on TOSHIBA’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walter to have the magnetic sensing circuitry that comprises a digital-output magnetic sensor, as taught by TOSHIBA, in order to provide open/close switch functions and slider functions in the device (TOSHIBA: p. 1).


s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 4114194), hereinafter Walter, in view of Rothberg et al (US 9592030), hereinafter Rothberg.
Regarding claim 10, Walter teaches the system of claim 1. 
Walter does not teach that the ultrasound device further comprises communication circuitry, and the portion of the ultrasound device comprises the communication circuitry. 
However, Rothberg discloses interconnectable ultrasound transducer probes and related methods and apparatus, which is analogous art. Rothberg teaches that the ultrasound device further comprises communication circuitry, and the portion of the ultrasound device comprises the communication circuitry (“The ultrasound device 110 may be connected to an external device 112 via the wired connection 106.  In the example shown, the external device 112 is a tablet computer having a display 114 for displaying ultrasound data and/or ultrasound images based on ultrasound data produced by the ultrasound device 110.” Col. 12, l. 28-35, “the ultrasound transducer probe 300 may include a substrate 302 on which may be a plurality of ultrasonic transducers 304 and integrated circuitry 306, which may perform control and/or processing functions.  Interfaces 308a and 308b may provide electrical communication between the ultrasound transducer probe 300 and an external device (e.g., any of the external devices illustrated in FIGS. 1A-1D).” Col. 16, l. 28-35; “the interface 308b may be a relatively low speed interface suitable for supporting communication with consumer electronics 
(e.g., a portable device) or other external devices ...the interface 308b may be configured to 
support data rates less than approximately 10 Gbps,” Col. 17, l. 1 – Col. 18, l. 67.
Figs. 1A-1D).
Therefore, based on Rothberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 11, Walter modified by Rothberg teaches the system of claim 10.
Additionally, Walter modified by Rothberg teaches that the communication circuitry is configured to facilitate communication between the ultrasound device and a processing device (Rothberg: “any of the external devices illustrated in FIGS. 1A-1D).” Col. 16, l. 28-35), and the processing device comprises a mobile phone, a tablet, or a laptop (Rothberg: “The ultrasound device 110 may be connected to an external device 112 via the wired connection 106.  In the example shown, the external device 112 is a tablet computer having a display 114 for displaying ultrasound data and/or ultrasound images based on ultrasound data produced by the ultrasound device 110.” Col. 12, l. 28-35, “the ultrasound transducer probe 300 may include a substrate 302 on which may be a plurality of ultrasonic transducers 304 and integrated circuitry 306, which may perform control and/or processing functions.  Interfaces 308a and 308b may provide electrical communication between the ultrasound transducer probe 300 and an external device (e.g., any of the external devices illustrated in FIGS. 1A-1D).” Col. 16, l. 28-35; Figs. 1A-1D).
Therefore, based on Rothberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walter and Rothberg to have the communication circuitry that is configured to facilitate communication between the ultrasound device and a processing device, and the processing device comprises a mobile phone, a tablet, or a laptop, as taught by .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walter and Rothberg as applied to claim 10, and further in view of Sonosite (Titan ultrasound system guide, Sonosite, Inc. 2008, USA), hereinafter, Sonosite.
Regarding claim 12, Walter modified by Rothberg teaches the system of claim 10. 
Walter modified by Rothberg does not teach that the ultrasound device has a low power state in which the communication circuitry is powered on but other circuitry in the ultrasound device is powered off; and the communication circuitry is configured, based on detecting connection of a communication link between the ultrasound device and the processing device, to turn on the other circuitry in the ultrasound device.
However, Sonosite discloses an ultrasound system, which is analogous art. Sonosite teaches that the ultrasound device (transducer, Fig. 1, p. 3) has a low power state (“sleep mode” p. 12) in which the communication circuitry (the circuitry of the “transducer connection,” p. 3, Fig. 1) is powered on but other circuitry in the ultrasound device is powered off (“The system goes into sleep mode” p. 12); and the communication circuitry is configured, based on detecting connection of a communication link (“2 transducer connection,” p. 3, Fig. 1) between the ultrasound device and the processing device (“Press any key, touch the touchpad,” p. 12), to turn on the other circuitry in the ultrasound device (“To conserve battery life, the system is configured to go into sleep mode. The system goes into sleep mode when the lid is closed or if the system has not been touched for a preset amount of time. Press any key, touch the touchpad, or· open the lid to wake up the system.” Page 12. The functioning system includes the transducer that is connected. The system wake up would turn on the transducer circuitry via the transducer connection 2 that is turned on because the transducer is plugged in, Fig. 1, p. 3). 

Therefore, based on Sonosite’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walter and Rothberg to have the ultrasound device that has a low power state in which the communication circuitry is powered on but other circuitry in the ultrasound device is powered off; and the communication circuitry is configured, based on detecting connection of a communication link between the ultrasound device and the processing device, to turn on the other circuitry in the ultrasound device, as taught by Sonosite, in order to save power (Sonosite: page 12).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 4114194), hereinafter Walter, in view of Kracker et al (US 20130051040), hereinafter Kracker.
Regarding claim 13, Walter teaches the system of claim 1. 
Walter does not teach that the ultrasound device further comprises an indicator, and the indicator is configured to receive or not receive power based on whether the magnetic sensing circuitry detects or does not detect the magnet. 
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the device further comprises an indicator (“the light source 42" [0021]; Figs. 3-4; “the puddle light 18” [0029]; Fig. 1), and the indicator is configured to receive or not receive power (“turn the light source ON…the light source 42 is OFF.” [0021]) based on whether the magnetic sensing circuitry (“the Hall effect 

Regarding claim 14, Walter modified by Kracker teaches the system of claim 13.
Additionally, Walter modified by Kracker teaches that the indicator comprises a light-emitting diode (LED) on an exterior of the device (Kracker: “With reference to FIGS. 3 and 4, the puddle light 18 includes the light source 42 to generate the light beam pattern 22 shown in FIG. 2.  The light source 42 depicted in FIGS. 3 and 4 is a light emitting diode (LED)." [0020]. “When the mirror housing 14 is in the retracted position, which is shown in FIG. 6, power from the power source 38 is not delivered to the light source 42 of the puddle light and the light source is OFF, which is shown in FIG. 4. This inhibits white light from the puddle light 18 from being viewed by an observer” [0029]).

Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walter and Kracker to have the indicator that comprises a light-emitting diode (LED) on an exterior of the device, as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). In the combined invention of Walter 
Regarding claim 15, Walter modified by Kracker teaches the system of claim 13.
Additionally, Walter modified by Kracker teaches that the indicator is configured to enter a turn-on sequence upon receiving power (Kracker: “With reference back to FIG. 3, when the first component 34 ( Hall effect sensor is shown in FIG. 3) of the proximity sensor 30 detects the magnetic field of the magnet (second component 32 of the proximity sensor 30) the switch 36 (which can be a component of the Hall effect sensor) closes such that power from the power source 38 can be delivered through the switch 36 to the light source 42 of the puddle light 18 to illuminate the light source (turn the light source ON).” [0021]).
Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walter and Kracker to have the indicator that comprises a light-emitting diode (LED), as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walter and Kracker as applied to claim 13, and further in view of Hagen et al (US 6572636), hereinafter, Hagen.
Regarding claim 16, Walter modified by Kracker teaches the system of claim 13. 
Walter teaches a package (10, Col. 6, l. 8-28; Fig. 3) comprising a lid (12; Col. 5, l. 56- Col. 6, l. 68; Fig. 3), the lid comprising the magnet (“the magnet 30 attached to the cover 12.” Col. 5, l. 56- Col. 6, l. 68; Figs. 3, 6).

However, Hagen discloses pulse sensing patch and associated methods, which is analogous art. Hagen teaches that the ultrasound device and the lid are configured such that, when the lid is removed from the package (“when the lubricant cover 54 is removed”; Col. 5, l. 63 – Col. 6, l. 10; Fig. 5), the indicator enters a turn-on sequence (“Each of the plurality of visual indicators 58 emits a first color, for example red, when the lubricant cover 54 is removed to thereby indicate that the medical pulse sensing patch 15 has been activated. This advantageously allows a caregiver to immediately recognize that the medical pulse sensing patch 15 is activated and is ready for application to the skin 18” Col. 5, l. 63 – Col. 6, l. 10; Fig. 5).
Therefore, based on Hagen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walter and Kracker to have the ultrasound device and the lid that are configured such that, when the lid is removed from the package, the indicator enters a turn-on sequence, as taught by Hagen, in order to provide an indication that the device is activated and is ready for use (Hagen: Col. 5, l. 63 – Col. 6, l. 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793       

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793